W. SHARP, Judge,
concurring specially.
Sections 39.054 and 39.053, Florida Statutes (1991) are not as clear as one might wish regarding the maximum outside time limits to which a juvenile can be placed on community control whether he is adjudicated or not. I concur with the majority in this case, relying primarily on section 948.15 [adults can be placed on probation for six months for this type of crime]. However, it makes little sense for this statute to provide that a sanction (six months) is possible if adjudication is withheld, but only sixty days if the child is adjudicated.
If the Legislature intended to limit community control programs for juveniles to adult maximum prison terms for comparable crimes, it should make that intent clear and unambiguous. Reading all of sections 39.052, 39.053 and 39.054 together it is apparent that short time limits will make many of the community control programs, educational programs and community service alternatives provided for by sections 39.052, 39.053 and 39.054 impractical because most require far more time than sixty days for rehabilitation/treatment to have any appreciable effect. Such an interpretation, as is argued for by D.V.S. in this case, deprives juvenile judges of a great many of their statutory sentencing alternatives provided for in chapter 39 for less serious juvenile offenders, and (in effect) appears to defeat the purpose of those statutes.